Citation Nr: 9930149	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
schizophrenia, claimed as a nervous condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
kidney condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949, from August 1950 to February 1956.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions in which the RO found that new and 
material evidence sufficient to reopen the previously denied 
claims for service connection of a kidney condition and of a 
nervous condition had not been submitted.  

The veteran, in his May 1996 claim, also claimed service 
connection for a pulmonary condition, prostatitis, and colon 
polyps.  These issues are referred to the RO for further 
development.


FINDINGS OF FACT

1.  By a rating decision dated in May 1976, the RO denied 
service connection for a kidney condition, and for 
schizophrenia, claimed as a nervous condition.

2.  Since May 1976, the veteran has submitted his own 
statements and medical evidence, some of which is new but not 
material, in that none of it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection of a nervous condition.

3.  Recent private medical treatment records show the veteran 
was diagnosed with a left renal mass, for which he underwent 
a left nephrectomy.

4.  The record does not contain competent evidence of a nexus 
between the recently diagnosed left renal mass and subsequent 
left nephrectomy and any injury or disease which occurred 
during the veteran's periods of active service.



CONCLUSIONS OF LAW

1.  The RO's May 1976 rating decision denying service 
connection for schizophrenia, claimed as a nervous condition, 
and for a kidney condition is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104 (1999).

2.  The claim for entitlement to service connection for 
schizophrenia, claimed as a nervous condition, is not 
reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 20.1105 (1999).

3.  The claim for entitlement to service connection for a 
kidney condition is reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

4.  The claim for entitlement to service connection for 
status post left kidney nephrectomy is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the veteran filed a claim for service 
connection for nervous and kidney conditions in August 1975.  
The RO denied this claim in May 1976.  The veteran did not 
appeal this decision.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The unappealed, May 
1976 RO decision is the last prior final decision concerning 
the claim for service connection of schizophrenia, claimed as 
a nervous condition, and of a kidney condition.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 C.F.R. §§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Schizophrenia, Claimed as a Nervous Condition

Evidence received since the May 1976 decision with regard to 
the veteran's claim for service connection for a nervous 
condition includes the veteran's statements; copies of the 
veteran's service personnel records, namely, letters dated in 
July and August 1953 from his commanding officer to his wife 
notifying her of the veteran's hospitalization for 
psychiatric treatment; records of VA inpatient treatment for 
schizophrenia dated from October-December 1975; a report from 
the Office of the Surgeon General (SGO) under the veteran's 
service number for the year 1953; private treatment records, 
clinical findings, and operative reports dated from August 
1989 to July 1995; a September 1994 letter from a legal firm; 
an August 1993 statement from Dr. Victor Fraticelli-Torres; a 
statement from Mariano Garcia Colon, M.D., dated in July 
1994, and statements dated in March 1997 proffered by Wallace 
A. Colberg-Comas, Surgeon, and Rafael M. Baez M.D., F.A.P.A., 
B.C.F.E.  For reasons explained below, the Board finds that, 
while some of this evidence is new, none of it is material.

The veteran has submitted his own statements, copies of the 
July and August 1953 letters from his commanding officer 
detailing his hospitalization, and copies of the October-
December 1975 VA inpatient treatment records.  However, these 
documents were of record at the time of the May 1976 decision 
and were considered in the decision.  In addition, his 
statements are essentially duplicative of those he made in 
his original, August 1975, claim and are not, therefore, new.  
The SGO record was not of record at the time of the May 1976 
decision, nonetheless, it is also duplicative of evidence 
previously of record at the time of the May 1976 decision, 
even though the document itself was not then of record.  This 
is so because the SGO record shows the veteran's inservice 
hospitalization for a psychoneurotic disability.  Service 
medical records, including the veteran's report of medical 
examination at discharge dated in February 1956, and service 
personnel records, including the July and August 1953 letters 
referenced above, of record at the time of the May 1976 
decision, also reflect this information.  The SGO report 
shows no other hospitalizations or information.  Thus, it is 
essentially duplicative of that evidence already of record at 
the time the May 1976 decision was made.  It also is, 
therefore, not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Private treatment records, clinical findings, and operative 
reports dated from August 1989 to July 1995; the September 
1994 letter from a legal firm; and four medical statements 
are new, in that have not before been of record and were not, 
therefore, considered by the RO in its May 1976 decision.  
Nonetheless, for reasons delineated below, they are not 
material.

The August 1989-July 1995 private treatment records, the 
September 1994 letter, and the statements proffered by Dr. 
Fraticelli-Torres and Dr. Garcia-Colon document complaints 
of, treatment for, and diagnoses of conditions other than the 
claimed psychiatric disability including respiratory and 
kidney conditions, and prostatitis.  These documents contain 
no complaints of, treatment for a psychiatric condition; and 
no medical evidence, statements, or opinions establishing a 
causal link, or nexus, between any psychiatric condition and 
the veteran's active service.  Thus, these records cannot be 
relevant.

The statements proffered by Drs. Baez and Colberg-Comas, 
however, do concern the veteran's psychiatric disability.  
Dr. Baez reports a history, as given by the veteran, of a 
psychiatric condition in service which was found to exist 
prior to his entry into service.  However, Dr. Baez 
references none of the clinical treatment records-those 
accumulated either before, during, or after the veteran's 
periods of active service-nor does he anywhere state that he 
has reviewed the veteran's medical history.  Finally, the 
text of the letter reveals no actual opinion as to the 
etiology of the veteran's current psychiatric disability.  
Similarly, Dr. Colberg-Comas' statement offers no opinion as 
to the etiology of the veteran's current psychiatric 
disability.  He does opine that the veteran's current 
psychiatric disability is the same as that which he exhibited 
upon discharge from the military.  Yet, the physician appears 
to base this opinion on a history as provided by the veteran, 
similar, again, to the basis for Dr. Baez's history.  In 
pertinent part, Dr. Colberg-Comas states:

[The veteran] has been suffering from 
this schizophrenic condition since he 
left the Army, as stated in the letters 
that he has in his possession since he 
was discharged (underline added).

First, Dr. Colberg-Comas does not identify the letters to 
which he refers.  Second, the letters are provided by the 
veteran.  Third, and most important, Dr. Colberg-Comas does 
not cite to any other clinical findings, nor does he state 
that he has performed his own, independent review on the 
medical evidence available concerning the veteran.  
Therefore, Dr. Colberg-Comas' opinion that the veteran's 
current schizophrenia is the same psychiatric disability as 
that he exhibited upon discharge from the military cannot be 
probative.

As these statements contain histories recorded as given by 
the veteran without corroboration from outside clinical 
findings or review of existing outside medical documentation, 
these opinions cannot be probative.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Inasmuch as a chronology can be ascertained by the letters 
proffered by Drs. Baez and Colberg-Comas, the Board notes 
that the starting point seems to be the veteran's 
hospitalization at the VA Medical Facility (MC) in San Juan, 
in October 1975-more than 19 years following his discharge 
from active service.  Thus, even assuming, without finding, 
that the veteran's history of treatment, recorded as given by 
the veteran in Dr. Baez's and Dr. Colberg-Comas' statements 
combined, is correct, this evidence still does not provide 
the medical evidence necessary to bridge the 19-year gap in 
time that existed at the time of the previous, May 1976, 
denial.
The veteran has offered his own statements regarding when and 
to what extent his nervous condition manifested itself.  
However, the record does not show that the veteran is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature of any 
currently or previously manifested nervous disorder, or its 
etiologic relationship to his active service.  Consequently, 
his statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purpose of showing a nexus 
between current complaints and service for the purposes of 
reopening the previously denied claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As none of the evidence added to the record since the May 
1976 final decision concerning his claim for service 
connection for a nervous condition, either by itself or in 
the context of all the evidence, both old and new, provides 
medical evidence reflecting that the veteran currently 
suffers from a nervous condition that is related to his 
active duty service, the Board consequently concludes that 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for schizophrenia, claimed as a nervous 
condition.  Therefore, the Board finds that the previously 
denied claim for service connection for schizophrenia, 
claimed as a nervous condition, is not reopened by the 
submission of new and material evidence.

Kidney Condition

Evidence received since the May 1976 decision with regard to 
the veteran's claim for service connection for a kidney 
condition includes treatment records, clinical findings, and 
operative reports dated from August 1989-July 1995 that show 
the veteran was diagnosed with a left renal mass in August 
1994 for which he underwent a left nephrectomy.  These 
records were not considered in the previous denial.  In 
addition, these findings evidence a kidney condition not 
previously diagnosed.  As such, this evidence is both new and 
material.

At the time of the previous, May 1976, denial, the medical 
evidence of record did not reflect that the veteran exhibited 
a current kidney condition.  Thus, the August 1989-July 1995 
private treatment records showing the veteran now has a 
kidney condition, described as left renal mass and, 
currently, status post left nephrectomy, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  Thus, the Board concludes that the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claim for a kidney condition.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for status post left nephrectomy, claimed as a kidney 
condition, is well grounded.  See Hodge and Winters, supra.  
The Board will discuss this in the following section.

Whether the Claim for Service Connection for Left Kidney 
Nephrectomy is Well Grounded

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Nephritis and malignant tumors are among those chronic 
disease for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (1999).

The veteran has averred that his currently diagnosed status 
post left nephrectomy is the result of kidney disease that 
was incurred in or aggravated by active duty.  To this end, 
he has presented competent medical evidence that he was 
diagnosed with a left renal mass in August 1994, for which he 
underwent a left nephrectomy.  In addition, the Board notes 
that the veteran's assertions concerning any incidence of 
illness and treatment for illness in service is sufficient 
for the purposes of well grounding his claim.  However, the 
veteran has not presented competent medical evidence that his 
currently diagnosed kidney condition is etiologically related 
to any inservice injury or disease sustained on active duty.

The veteran argues that he was treated in service for a 
kidney condition while on active service.  Specifically, he 
stated he was hospitalized in 1952 in Japan and Germany for a 
kidney condition.  In addition, private treatment records 
reflect that in seeking treatment he reported a history of 
urinary bleeding in service.  The veteran's service medical 
records are not available.  In September 1975 the National 
Personnel Records Center (NPRC) indicated that the veteran's 
records were probably destroyed by the 1973 fire, a finding 
confirmed in August 1997.  However, in August 1997, the NPRC 
forwarded a report compiled by the SGO under the veteran's 
service number for the year 1953.  In addition, reports of 
discharge from active service are of record dated in December 
1949 and February 1956.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
upon the entrance examination.  In the present case, any 
reports of physical examination on entrance to active 
service, as indicated above, are missing.  Where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  In the present case, the Board need not 
determine whether a kidney condition pre-existed service and 
was aggravated therein or whether such a disability was 
incurred in service, as the claim is not well grounded on 
another basis.  The Board accepts the veteran's statements 
concerning treatment for kidney problems in service as 
sufficient competent evidence for the purpose of well 
grounding the second element under Caluza.

Available service medical records, including the SGO 
document, show the veteran was hospitalized in Germany, but 
for a psychoneurotic disorder.  There is no mention of 
treatment for a kidney condition.  The December 1949 
discharge physical shows no genito-urinary system 
abnormalities, defects, diagnoses, or any other findings of a 
kidney condition.  Similarly, while the February 1956 
discharge physical gives a history of two hospitalizations, 
the examiner recorded no findings of any genito-urinary 
system abnormalities, defects, or diagnoses.  Rather, the 
examiner noted the hospitalizations were for a head trauma 
and a broken left, lower rib.  Both conditions are reported 
as then asymptomatic.

Furthermore, the Board notes that the veteran underwent VA 
examination in October 1975, and that no kidney condition was 
then found.  Specifically, the report shows that the veteran 
complained of lower back pain and reported having undergone a 
cholecystectomy eight years prior.  However, the examiner 
found the veteran's genito-urinary system to be normal.  The 
report reflects no other diagnoses or findings concerning the 
kidneys.

The veteran has stated that his symptoms are the same as he 
experienced in service and immediately following his 
discharge, and that he has experienced them continuously 
until the present.  However, the medical evidence of record 
does not substantiate this claim.  It is not until August 
1989 that the medical evidence of record reveals complaints 
of and treatment for genito-urinary symptoms, and it is not 
until June 1994 that these record reflect a diagnosis of any 
kidney condition-more than 33 and 38 years, respectively, 
following his discharge from his last period of active 
service and well beyond the one-year presumptive period 
granted for nephritis.  Similarly, it is not until August 
1994 that the medical evidence of record reveals a diagnosis 
of cancer, left radical nephrectomy due to renal cell 
carcinoma, again more than 38 years following his discharge 
from active service and well beyond the one-year presumptive 
period granted for malignant tumors.  Available VA treatment 
records, dated in April 1957 and October-December 1975, show 
no complaints of, treatment for, or findings concerning the 
veteran's kidneys or genito-urinary system.  Rather, they 
reflect surgery for knife wounds, in the former, and 
treatment for schizophrenia, in the latter.  Finally, a 
statement proffered by his treating physician, Dr. Baez, 
dated in March 1997, does report a history of complaints of 
and treatment for urinary bleeding in service.  However, this 
is a history reported as given by the veteran, without 
reference to contemporaneous treatment records and cannot 
form the basis for finding continuity of symptomatology.  
LeShore, supra.  Furthermore, the physician nowhere offers an 
opinion as to what may have caused this condition, whether or 
not it is related to any current kidney condition the veteran 
manifests, or whether his current kidney condition is in any 
way etiologically related to any injury or disease he may 
have incurred in service.  Rather, the crux of this letter is 
to document the veteran's psychoneurotic disability.

There are no other medical statements, findings, or opinions 
linking the veteran's current status post left nephrectomy, 
etiologically, to his active service.

The veteran has presented his own statements regarding the 
cause of his current kidney condition.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his kidney condition or its 
etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
kidney condition and his active service, his claim for 
service connection for status post left nephrectomy, claimed 
as a kidney condition, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza, 7 Vet. App. at 506.

II.  Duty under 38 U.S.C.A. § 5103(a) (West 1991)

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  In addition, VA 
has a duty under 38 U.S.C.A. § 5103(a) to advise a claimant 
of the new and material evidence needed to complete his claim 
for benefits.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
These obligations depend on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statements of the case, 
which informed the veteran of the reasons his claims had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of evidence needed to reopen his 
previously denied claim for service connection for 
schizophrenia, claimed as a nervous condition; and to make 
his claim for service connection for status post left 
nephrectomy, claimed as a kidney condition, well grounded.

Unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claims well 
grounded.  As noted above, the RO and NPRC have made 
additional attempts to obtain the veteran's service medical 
records, to no avail.  The veteran's records have been 
identified as destroyed in the 1973 fire.  Alternate record 
sources were searched and, while an SGO report was found, it 
did not reveal information other than that already alluded to 
in the service medical records already present.  Thus, the 
Board concludes that VA has met its obligation under 
38 U.S.C.A. § 5103(a).



ORDER

The claim for service connection for schizophrenia, claimed 
as a nervous disorder, is not reopened; the benefits sought 
on appeal remain denied.

The previously denied claim for service connection for a 
kidney condition is reopened, but the benefits sought on 
appeal remain denied because the claim is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals






